Upon this cause having been set down for oral argument the appellant filed a motion to dismiss the appeal.
Under the provisions of Rule 23 for the government of the Supreme Court, the appellant has the right to pursue this course and there having been no cross assignments of error filed by the appellees, and the cause not having been reached for final disposition by the Court at the time when this motion was filed the Court is bound by the provisions of the rule. The motion should, therefore, be granted and it is so ordered.
Dismissed.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS, J., concur in the opinion and judgment.
BROWN, J., dissents.